OFFICE   OF   THE   ATTORNEY     GENERAL    OF   TEXAS
                                                                                                %~.
                                            AUSTIN
    QUIW co MAwa                                                                            ’
    rmmn .L*OIY
                                                                             ‘(    .,



            Honorable B. L. Wlleon
            Member, Texar Bo&rd oi      PhannaO~                                        ,
            Livingston, Texan
                                                                n




                                                            eglrtered  phnrmaolrtj
                                                             of delegate at
                                                            atloa    of Board8 of

                                                          r letter8  of June 18,
                                                           lp 6, regarding the
                                                           he opinion of this

                                                     duly registered  .ln another
                                                     n lrr this State without
                                                   rd Of Pharmaoiste?




.




                        seotlon 8 of ilrtiole   454Za, Vomon’r         Annotated
            01~11 Statutes,   reads as iollowe:                          :.
                           aIt ehall be unlawful for any person who lr not
                   a registered   pharmaolst under the provleions   of this AOt,
                   or who le not under the direot ~pertieion      oi one 80
                   regletered   to oompound,mix or me.nufaotuN    Or roll  Or
                   dietribute   at retail  to the OQnmor any d.rugr Or ..
..
     . ,’

            Honorable       R. L. ?i118On, Ea:-o 2


            ':.:     *mdiolm8,    except. in orlrlnal ~:aokn~ee, prov!ded tpat                 .
                     all. gerrmns now reglstorod 13 tbio  State
                     shall Care all the rlCht8 whloh are grantea to piaraoletl
                     under this Aot and provldod furthor that nothlqp oontalned
                     in this fiat shall bo ooaetrued to prevent the adulnlstra-
                      :.ioa Or OO~.:~OUndinl: Of drups and sodiolrros oarrled or k8Qt
                     by ?fcomed    phyeloian0,     dentists,   votorinnriane    and Chiropor
                     Clsts In ardor to oup?ly the naodo of their patlentsb              not
                     to provcnt the snle 0Z patent or voprletary             mdLolao# la           “..
                     orl,:lml   peokcrllroo only and inaectipldee      and funttloldes,
                   cacd hamless ohelzloaloussd in the arts when promrly
                     labeled;   not to >rovent llconsudphyelcfans            dontfste
                     vetorinoriana    md oLiropodlst0       Pron 0013 u&m,        can 3 ao-
                     tnrin.; ana Nellie      any lzodloines of th%!?r own formula*w

                        titiole   ?zfia Vornsn*e &Otatod     IWuU Coda make0
            the YiOlatlxl     of any o! the 2rovlolons   of Article 434$a a rJ#-
            dozrrnor.     It 1% cle%r, thwcfore,     that ovary phfArEnci8t grao-                  1 %,c.
            tichlg   that profcsaion    lc tbie State .mnt be rorJstore& or
            licensed   by tho Gourd, Or opratllq;     mder the d.roOt 8upw.
            vision Of on0 85 rcg18torodr                                          '.
                       Scation 9 of Article   4542~~ Vercon'a Annotntod Ciyl&                            '
            Statute%, provide% for the &rantlni: OC llcenoea by the Board,
            and, ineo:ar 88~ 18 portlceat   to tbo problem at fund, reads:
                           w'Provlded that the ?,oard czay at it8 Elsoietlon
                     Erant lloenoe .:\a phnrmoist    to psraons who i'uraieh proof
                     that they have baon rJclstorsd     a,s such in ao3e other Stste,
                     and that they %ro of Good c;o,-nl character,    provldad 8uCp
                     other 5toto in it.8 exarznatlon    rwlulred the txme Eeneral
                     ciqyoe of fltnese   recpilreil by tXla State and ~raat8 the
                     %azm f;oolDrooel  prlvlle~ee   ~OphaXU3018~8Oi thi8 Stat.1
                     . . .
                       Artlole  4542a thus *sat0 dl&etlon    ln'tho board (the
            oondltions  aet forth ln Smtlon 0 being rot     to crmt or refuse
                                                          1
            to crnnt on the ba%is.oZ tho faate ln e'ech ,ndividual   0880 llfr
            oenfj@a to p~ara;nc~ota rcgliaturcd unde: the law0 Or 8OEU+Other>,'
            aato,
                         Zf mch phari?so~%t8~gr%otlco thalr,prO~e%SlO~ in
            thl% Stat0 without llconeo    iron the Ttrxae Eaard of F~raoYo
            0:. do not operate under the dlreot su::orv18~on 0: one 80
            rc(;lotored,    0~ are a&deed in~'amwer to puoatlon BO. 1 amd                                *
            lt 18 the 02 9&on or thla Dsparti?%nt.?&at they wlll~rlolate                       .
            Article      7580, Vernon’s bmota+b,Pe~;f .Fod@,and rili be
            silty       or a adodeneatu)P,. ,.     ,‘~. ‘,  : ., ..I,
                                           ,.
                                  i

                                               ;,   ...


                                                          .,
 ..,       -
..’

       I




               Honorable      R. L. Wilson,             Page 5

                                                                                                                                 ,.
                                 seoond question la whether or not a pharmaoy
                               Your                                                                                       .                 ’
               may operate for any portion of its time without the attandanor                                             ’
               of a registered  pharmaoist.    Conoeivably your question oould
               oover many situations    and in the absenoe of the iaOt8 a8 to                                                  : ‘.
               any partidular  lnstanoe ws shall endeavor to provide a eaneral                                                :’ : . ;~
               rule ror your direotion.
                                                                                                                                  ,ic~.
                               Seotlons          15 and 16 or Artiole           4542a, Vernon+~                      ”’              .
               Annotated      Oivil         Statutea,     read   as iollowfil

                                   “S60. 15.   In all stores in whloh a rsglsterad                                    ”
                           pharmaoist is continuously     employed and where the                                     ‘~                     :
                      ‘, ‘,provisions   or this Aot have been r&y    oomplied with;
                      ~’ there shall be displayed in a prominent plaoe in or‘
               ,:          on the front of eaid &ore the word *Pharmaoy* ,(f
               .,
               : ,.
                                %eo. 10.    It shall be unlawful for +ny ‘person to                                              :~.
                      --display   in or on any store or place of business ths word.                                       ”    :: ,:,‘.j’:
                         ‘Pharmaoy’ either in the English or any forelgnlanguago,
                        unless there is. oontinuously     employed therein a regietarad                                          ~::
                         pharmaoist  under ‘the provieiona   or this A6trn
                                                                                             ;.: .~
                                                                                                  -.~
                              Seotlon 15 requires that all stores at whioh a
                registered    pharmaoiet ie ~contlnuouelg employed display the
               ,yord *Pharmaoy” in or 04 the front of the etore.           Section 16
                Jnakse it unlawful to so use the word “Pharmaoy” unless a regir
                tered pharmaoist is oontinuously~ empw            therein.   Therefore,          ~
                in order to answer your question we must assume that the drug-                  “.’
                store has the word “Pharmacy n in nor on the front of the storj         ,’
                and that a registered      pharmaoiet le employed thsrein.       The
                problem then involves an interpretation        or the phrase woon-                  ._
                tinuouelp employed~‘r If the phrase la synonymous with the                        ‘
                                                                                                  :
                                                                                           ‘~,~:.., ~
                phrase   “oonstant   attendanoe”  or  “oontlnuous   attendanoe”,
                your second queetion muat be answered in ths negative.            How-   I ” ,~ ::,
               ~erer, we hold that it $6 not +                                                 ,~.
                                                                                                 : .,

                           To our minds the words woontlnuouslp employed”
                a8 used in Artiole  454Sa, Vernon’s Annotated.Civil      Statutes,                                                      ,’


                refer to empl.oyment rather. than att~end~an@s; and ‘that the wo:rdr                                            ‘?’- .,
                arb used as the antithesis   of intermittant~   sporadlo o;~~E;-                                                       .:


                viewe t
                              wHolldaya sioknessos,    reoreation    periods,      wuekmnda,                                      .:
                       Yall aM breaks in tha oontlnuity     ot one’s oosupation,but,
                        would not neoemeari$y ,dretroy it8 oontinuitp,~~~          ..,
                                                                  LI  ;“~j ..‘,.
                                    .r                                        ,.~.
                                                                                          \.
                                                                                     ,,             .,,   > .   .,
                                      .,,


                                                                                               .
                                                                                                   ,,.
                                                                                                          ..’
      Wnorable    R. L. Wileon,   P8gr 4


                 Coneequently it is the opInLon of thIr Departmrnt
      and you are respeotrullr  advlaed in unnwer to gour rooond                           .


      quootlon that a artqstoro QirjdayLng the word Phnrnaop* In
      or about the store and smployln~ a fu!l-time,     re&latered
      pharmacist nay operate ror a portion of the time It remalar
      open - by way Of m@(restlOA,   when thft pharmacist 10 ill
      at neala, or has a nhht orr - wlthout tho attend&no@ o f l
      reglatered  phamaolrt.
                       Your third and ilnal queatlon lo whether or not
          $hc Torar Board oi Pharmacy mny uee fund8 ooJ~loo ted under
          the i;hnrmnoy Aot to pas the oxpemzea of a Uolo;:ate to the
         N3.tionfil A~.sQcIat!OA 0r Eojoardsor r3il1rmn0y. IA this oonneotIolL,
          you have been kind eoouf;h to fursiS:? thI8 Departzont with a
          detaIled    nt$mnont~as to t&o -,ur>oee of tho Nngonnl AseooIa-
          tion or soarda or “rharmnoy. lioaeverr a8 otated to you before,
         we mot deollne to amtier thin queat,.on until HO are in full
          ~ossosalon    or rticte aa’to tfie >ur;ooo or the doleGate ln at-
          tending this pmtlnt: and what tho 5o&.rd srpeota to aooompllsh
          In the way Of u6tate buelnoaaR b eer:ding tho dole,^ats - faOt8
          upon whioh we m8ayboee a conolua r on 5.0 to whether or not suoh
    +;,Fip          1s neoassnry *in th6 porfornazoe   or the dutibn or the
                 .I   se0 se0tIoa ~,.ArtIol~ 454a..
                                                          Your6 iery         truly




                                                                             ,A?sIrtant

I                                              (.,   ,,
       Jzat%rQg

                                                                   ‘0,        ,,
                                                                         ,         .),‘
                                                                                   b .
                      APP-JUL       26, 1940                   \

                                                                                     c (
                      ATTFRNEY
                             GENFRAL
                                   0s TEXAS. .~;i. :,